DETAILED ACTION
Withdrawal of Rejections
	The response and amendment filed 12/8/2021 are acknowledged. The rejections not explicitly restated below are withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1-7, 10-14 and 16-19 are under examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 14  and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), CN 1397577 A (machine translation), Sharma et al. (J. Molec. Catalysis B: Enzymatic (2000) 10: 531-534)  and Linko (J. Am. Oil Chem. Soc (1995) 72(11): 1293-1299).
Clarke teaches the use of 3-(R)-hydroxybutyl-3-(R)-hydroxybutyrate (e.g., (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate) to reduce plasma levels of fatty acids in a human or animal subject having elevated plasma levels of free fatty acids. The compound also has a number of other uses such as treatment for weight loss, improving cognitive function, etc. (page 2, lines 7-31).
C. antartica lipase (instant claim 16) to produce (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate:

    PNG
    media_image1.png
    129
    518
    media_image1.png
    Greyscale
where the reaction is run until the diol is consumed which is about or three days. 
Clarke does not teach methods to make the reagents (ethyl-(R)-3-hydroxybutyrate ester and (R)-1,3-butanediol) necessary to carry out step (iii) via a synthesis by the following steps:
(i)  a transesterification: the poly-(R)-3-hydroxybutyrate with and alcohol to produce the ester of (R)-3-hydroxybutyrate where the reaction is carried out between 1 hour and 30 hours (claim 1; step (i)); and
(ii)  separating the thus produced (R)-3-hydroxybutyrate ester into two portions and using a first portion of the ester to produce (R)-1,3-butane diol via a reduction using a hydride-based transfer reagent anhydrous solvent where the reaction is carried out over a period of time between 30 minutes and 20 hours (claim 1 step (ii)) that is  LiAlH4 (claims 17 and 18) where a second portion of the ester of (R)-3-hydroxybutyrate is reacted with the (R)-1,3-butane diol produced in (ii) to make the product (R)-3-hydroxybutyl-(R)-hydroxybutanoate via the lipase catalyzed trans-esterification reaction as taught by Clarke where the enzyme-catalyzed reaction is carried out between one hour and 20 hours (claim 1; part (iii));

where the weight ratio of alcohol to poly-(R)-3-hydroxybutyrate is from 1:1 to 10:1 (claim 4);
where step (i) is carried out under acidic conditions (claim 5) with an acid catalyst (claim 14).
Zhong teaches that a D-isomer of a diol such a 1,3-butanediol (e.g., (R)-1,3-butanediol) can be reacted with a (D)-3-hydroxybutyrate (e.g., a (R)-3-hydroxybutyrate ester) to produce a chiral ester which can be used as a pharmaceutical ([0112]; where the transterification is taught using a chemical method. As noted supra, Clarke teaches the same reactants in the claimed amounts to carry out the lipase-catalyzed version of the reaction of instant claim 1 step (iii) supra.
Zhong teaches that the alkanoic ester, such as ethyl-3-hydroxybutyrate, which is necessary for the synthesis of (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate can be prepared by combining a polyhydroxy alkanoate (PHA) ester with a protic or aprotic catalyst and a monohydric alcohol to produce the desired ester ([0044]; claims 1, part (i) and 14). Zhong teaches that the PHA is preferably derived from a plant and/or microbial biomass ([0040]). 
At [0125] Zhong teaches that the examples are not limiting.
Examples of alkanoic esters include methyl- or ethyl-3-hydroxybutyrate which can be made from poly-3-hydroxybutyrate (PHB) with an appropriate alcohol ([0065]). The selection of ethanol is easily envisaged from a genus of two alcohols (instant claim 3). The ratio of the alcohol to the PHA is two, four, six or 20 moles but preferably no more than 10 moles to one of the PHA, all of which are species that fall completely  
In Example 1 ([0126]), Zhong teaches that ethyl-3-hydroxybutyrate was prepared from a PHA (poly 3-hydroxybutyrate; PHB) by reacting a solution of poly 3-hydroxybutyrate in absolute ethanol with a tin catalyst in a glass pressure bottle for two hours. The PHB was derived from biomass. 
O’Neil also teaches the production ethyl-3-hydroxybutyrate via the reaction of (poly-(R)-(3)-hydroxybutyrate with an acid catalyst and ethanol.  PHA (poly-(R)-(3)-hydroxybutyrate; 50 g was combined with 360 ml of ethanol with sulfuric acid in dichloroethane. After reflux for 96 hours and purification, 54.5 g of the hydroxy ester was obtained in a 71 percent yield. See the reaction scheme to make the ethyl ester (3) at the bottom of page 117).
Thus, the combination of O’Neil and Zhong teach the transesterification of  poly-(R)-(3)-hydroxybutyrate with a protic catalyst and ethanol (instant claims 3 and 14) to produce the mono-ethyl ester of (R)-3-hydroxybutyrate (instant claim 1(i)).
It would have been obvious to one of ordinary skill in the art before the invention was made to prepare the mono-ethyl ester of 3-(R)-hydroxybutyrate required by Clarke, which is a necessary component to make the desired (R)-3-hydroxybutyl-(R)-hydroxybutyrate, by via the transesterification of  poly (R)-3-hydroxybutyrate, an acid catalyst and ethanol. The ordinary artisan would have been motivated to do so because the ester is needed by Clarke to carry out the  reaction of said ester and 1,3-butane diol to obtain 3-(R)-hydroxybutyl-3-(R)-hydroxybutyrate via a reaction catalyzed by C. antartica lipase. The ordinary artisan would have had a reasonable expectation that one could obtain ethyl-(R)-hydroxybutyrate via the reaction of  poly (R)-3-hydroxybutyrate, an acid catalyst and ethanol because Zhong teaches this and O’Neil specifically exemplifies the reaction.
Regarding obtaining the diol necessary to make the (R)-3-hydroxybutyl-(R)-hydroxybutyrate of Clarke, Zhong also teaches that chiral diols can be obtained from a PHA via hydrogenolyzing the PHA in the presence of a reducing agent ([0097]). The reducing agent can be a metal catalyst such as a metal hydride including lithium aluminum hydride or sodium borohydride ([0107]). The PHA is preferably derived from a plant and/or microbial biomass ([0040]). 
O’Neil also teaches a method to produce (R)-1,3-butanediol where the ethyl (R)-3-hydroxybutyrate produced by the transesterification of poly-3-(R)-hydroxybutyrate with an acid and ethanol as described supra is then reduced by LiAlH4 in ether (an anhydrous solvent) to yield (R)-1,3-butanediol (product 4; scheme at the bottom of page 117). The reduction with LiAlH4 in ether is taught at page 118 (second paragraph) where the LiAlH4 is added to the ethyl (R)-3-hydroxybutyrate in ether and the mixture was stirred for an additional 30 minutes. Therefore, the reaction time for the reduction is at least 30 minutes with is a specie that is fully encompassed by the claimed range between 30 minutes and 20 hours.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the (R)-1,3-butanediol required by Clarke via the reduction of ethyl 3-(R)-hydroxybutyrate with LiAlH4 as taught by O’Neil. The ordinary artisan would have been motivated to do so because each method (e.g., the reduction 4 (O’Neill) or the hydrogenolysis of poly-(R)-(3)-hydroxybutyrate with LiAlH4 (Zhong) is known to have the same function, to result in the synthesis of (R)-1,3-butanediol needed for a multi-step synthesis. Hence, the selection of the method of O’Neil is easily envisaged from a small genus of two reactions. The ordinary artisan would have had a reasonable expectation that one could successfully obtain 1,3-(R)-butanediol via the reduction of ethyl (R)-3-hydroxybutyrate because this is successfully accomplished by O’Neil.
Therefore, Clarke modified by Zhong and O’Neil teach the reaction sequence to make (R)-3-hydroxybutyl-(R)-hydroxybutyrate by (1) the transesterification of  poly-3-(R)-hydroxybutyrate with a protic catalyst and ethanol to produce the mono-ethyl ester of 3-(R)-3-hydroxybutyrate (claim 1(i)). (2) Reducing the ester product by LiAlH4 in an anhydrous solvent to produce (R)-1,3-butanediol (claim 1 (ii)). (3) Obtaining the final desired product (R)-3-hydroxybutyl-(R)-hydroxybutyrate by the lipase-catalyzed reaction of R)-3-hydroxybutyl-(R)-hydroxybutyrate and (R)-1,3-butanediol (claim 1 (iii)).
Regarding the division of the first reaction product, ethyl (R)-3-hydroxybutyrate (claim 1 (ii)), into two portions where a first portion is used for the reduction reaction to form (R)-1,3-butanediol (claim 1(ii)) and the second portion is used for the lipase transesterification with the thus produced (R)-1,3-butanediol to produce the desired (R)-3-hydroxybutyl-(R)-hydroxybutyrate (claim 1(iii)), the ordinary artisan would have been motivated to divide the ethyl (R)-3-hydroxybutyrate product of the first reaction into two portions for the subsequent reactions because doing so is a solution to obtain the necessary reactants for the lipase-catalyzed transesterification reaction from a finite number of choices. This would reasonably be a case of "obvious to try" under the KSR 
(1) use a portion of the product the ethyl-3-(R)-hydroxybutyrate ester obtained from the transesterification reaction of poly-3-(R)-hydroxybutyrate with a protic catalyst and ethanol for the subsequent transesterification reaction;
(2) buy it from a supply house; or 
(3) make it by some other reaction scheme. 
In the instant case, it is reasonable to use common sense to select the easiest and least expensive solution from a finite number of choices, which is to use a portion the ethyl (R)-3-hydroxybutyrate ester obtained in the first step when the ordinary artisan knows that he or she will need it for the subsequent transesterification reaction.
At 2143 I E, example 9, the MPEP details the case of Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009). The Federal Circuit pointed out that application of common sense is not really an innovation in the law of obviousness when it stated, "Common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning." Perfect Web, 587 F.3d at 1328, 92 USPQ2d at 1853 (emphasis added). The Federal Circuit then provided a review of a number of precedential cases that inform the understanding of common sense, including In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (explaining that a patent examiner may rely on "common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference") and In re Zurko, 258 F.3d 1379, 1383, 1385, 59 Perfect Web that the kind of strict evidence-based teaching, suggestion, or motivation required in In re Lee, 277 F.3d 1338, 1344, 61 USPQ2d 1430, 1434 (Fed. Cir. 2002), is not an absolute requirement for an obviousness rejection in light of the teachings of KSR. The Federal Circuit explained that "[a]t the time [of the Lee decision], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references." However, Perfect Web went on to state that even under Lee, common sense could properly be applied when analyzing evidence relevant to obviousness. Citing DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006), and In re Kahn, 441 F.3d 977, 78 USPQ2d 1329 (Fed. Cir. 2006), two cases decided shortly before the Supreme Court’s decision in KSR, the Federal Circuit noted that although "a reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. 
In the instant case, the ordinary artisan, knowing that he or she would need the ethyl-(R)-3-hydroxybutyrate ester obtained in the first step for a subsequent step would use common sense and simply hold back a portion of the ester for the subsequent reaction since it makes more sense to use what is on hand rather than to buy it or make by some other reaction scheme. Thus, the solution of using a portion of the ethyl (R)-3-hydroxybutyrate ester obtained in the first step for a later reaction step stems from a 
Thus, Clarke modified by Zhong and O’Neil teach producing both of the reactant materials (the (R)-1,3-butanediol and the ethyl ester of (R)-3-hydroxybutyrate) and the final product ((R)-3-hydoxybutyl-(R)-hydroxybutyrate) from a single starting material: the (R)-3-poly-hydroxybutryate PHA. 
Clarke modified by Zhong and O’Neil does not teach that the reaction of poly-(R)-3-hydroxybutanoate with the alcohol in an acid is carried out between one hour and 30 hours in step (i); where the enzymatic transesterification is carried out between 1 hour and 20 hours (step (iii)).
CN 1397577 A teaches the production of beta-hydroxy-butanoic acid ester by acid-catalyzed alcoholysis method where the poly- beta-hydroxy-butyrate is reacted with a monohydroxy solvent with an acid catalyst via reflux heating for 24 to 72 hours (page 3, bullet 1). Embodiment 1 (page 3) notes that the reflux time was 24 hours. A reflux (reaction time) of 24 hours is a specie that is fully encompassed by the claimed range of between 1 hour and 30 hours (claim 1 (i)).
Sharma teaches the preparation of (R)-1,3-butane diol by the reaction of lithium aluminum hydride in ether for 12 hours (section 2.4, page 533).
Linko teach the optimization of lipase-catalyzed transesterification reactions by comparing four lipases to catalyze the reaction between 2-ethyl-hexanol and rapeseed oil. The alcohol was transferred to the oil for various times with varying molar ratios of the alcohol to the rapeseed oil, four different lipases, varying amounts of water, temperatures and reaction times. Reaction were carried out for up to 5 hours (page 
It would have been obvious to one of ordinary skill in the art before the invention was made to optimize the reaction times for step (i), (ii) and (iii) of claim 1 to between 1 and 30 hours, 30 minutes and 20 hours and between 1 hour and 20 hours, respectively. As CN 1397577, Sharma and Linko demonstrate, the respective reaction times can be optimized according to the desired conditions. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the reaction times for steps (i)-(iii) for claim 1, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Response to Arguments
Applicant Argument
Applicant argues that none of the references teach the now claimed reaction times for claim 1. Clarke carried out the lipase-catalyzed reaction for about 3 days which 
Examiner Response
CN 1397577 A, Sharma and Linko are now cited to address the new limitations pertaining to the reaction times for steps (i)-(iii) of claim 1. These limitations are obvious for the reasons stated supra.
Applicant Argument
Applicant argues that there is no motivation to combine the references to modify the one step synthesis of Clarke to include additional synthesis steps of (R)-3-hydroxybutyrate and (R)-1,3-butane diol when both are commercially available reagents and the synthetic method of Clark takes 3 days to fully consume the diol.
Applicant asserts that adding these steps would take more time to the lengthy reaction time to prepare the final product. Applicant submits that there would be a technical prejudice or a positive deterrent against adding such additional step and complexity of Clarke. Applicant asserts that there is not teaching in Clarke to prepared the staring materials for the final transesterification.
Applicant concludes that the Examiner has not provided any teachings or motivations to prepared (R)-3-hydroxyhutyrate and (R)-1,3-butane diol except from hindsight reasoning.


Examiner Response
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the lipase catalyzed esterification reactions can be carried out in a much shorter time period as taught by Linko. Regarding the source of the  
Ester and diol, the prior art shows how to make them providing an alternative source that it well within the purview of the ordinary artisan to choose the route of obtaining these materials.
Claims 1-5, 10, 12-14  and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), CN 1397577 A (machine translation), Sharma et al. (J. Molec. Catalysis B: Enzymatic (2000) 10: 531-534)  and Linko (J. Am. Oil Chem. Soc (1995) 72(11): 1293-1299), as applied to claims 1, 3-5, 14 and 16-18 above, in further view of Silva et al. (J. Ind. Microbiol. Biotechnol. (2004) 31: 245-254).
The combined disclosures by Clarke as modified by Zhong, O’Neil, CN 1397577 A, Sharma and Linko, referred to a modified Clarke, is discussed supra. It is noted that 
Modified Clarke does not teach that the poly-(R)-3-hydroxybutyrate is obtained from sugar cane (claims 2 and 12), as the single starting material feedstock (claims 10, 12) via a microorganism (claim 13). 
Silva teaches the production of poly-3-hydroxybutyrate from the fermentation of sugar cane as the single starting substrate carbon source (e.g., the starting material feedstock) via a microbe (abstract; page 246 under the heading of “media and growth conditions; claims 2, 12 and 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the poly-3-hydroxybutyrate used in the method of the synthesis of modified Clarke by the fermentation of sugar cane bagasse via a microbe. The ordinary artisan would have been motivated to do so because modified Clarke (through Zhong) teaches that preferentially the starting polymer is obtained from plant and/or microbial biomass and Silva teaches this method. The ordinary artisan would have had a reasonable expectation that one could obtained poly-3-hydroxybutyrate from sugar cane bagasse and a microbe because Silva teaches this.
Silva is silent regarding the that the polymer produced is the 3-(R) isomer of PHB meets the claimed limitations in which the polymer is produced from a plant biomass that is sugar cane and Zhong teaches that the 3-(R) PHB polymer is obtained from plant and/or microbial biomass which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
. 
Response to Arguments
Applicant Arguments
Applicant disagrees with the rejection at least or the reasons described supra.
Examiner Response
The claims are obvious over the prior art for the reasons stated supra.
Claims 1, 3-6, 14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), CN 1397577 A (machine translation), Sharma et al. (J. Molec. Catalysis B: Enzymatic (2000) 10: 531-534)  and Linko (J. Am. Oil Chem. Soc (1995) 72(11): 1293-1299), as applied to claims 1, 3-5, 14 and 16-18 above,  in further view of Seebach et al. (Organic Syntheses, Coll. (1998) 9: page 483; vol. 71 (1993): page 39).
The combined disclosures by Clarke as modified by Zhong, O’Neil, CN 1397577 A, Sharma and Linko, referred to a modified Clarke, is discussed supra.

Seebach teaches the acid-catalyzed transesterification of poly-3-(R)-hydroxybutyrate with methanol followed by  acid neutralization with sodium bicarbonate  which is then distilled under reduced pressure (bp 61-62/18 mm) to provide the methyl ester of 3-(R)-hydroxybutanoate (first page).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to neutralize the acid used in the acid-catalyzed transesterification of the poly-3-(R)-hydroxybutyrate with ethanol performed by modified Clarke and to purify the product via distillation. The ordinary artisan would have been motivated to do so because this is successfully accomplished by Seebach with the methyl ester analog to produce a purified product. The ordinary artisan would have had a reasonable expectation that one could successfully neutralize the acid with a base and purify the product by distillation in the method of modified Clarke because this is successfully accomplished by Seebach in a similar system. 
Applicant Arguments
Applicant asserts that Seebach does not teach the claimed reaction times of the instant claims and that the transesterification time of Seebach occurs over three days which is longer than the transesterification steps of the present invention.
Examiner Response
Seebach is a supporting reference cited to teach the acid-catalyzed transesterification of poly-3-(R)-hydroxybutyrate with methanol followed by  acid 
In response to Applicant's argument that Seebach teaches a longer reaction time, the reaction time can be optimized to 24 hours according to CN 1397577 A.
Claims 1, 3-7, 14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), CN 1397577 A (machine translation), Sharma et al. (J. Molec. Catalysis B: Enzymatic (2000) 10: 531-534),  Linko (J. Am. Oil Chem. Soc (1995) 72(11): 1293-1299) and Seebach et al., as applied to claims 1, 3-6, 14 and 16-18 above,  in further view of Casey et al. (Adv. Practical Organic Chemistry (1990) (Blackie: London) pages 158-160).
The disclosure by Clarke modified by Zhong, O’Neil, CN 1397577 A, Sharma, Linko and Seebach, referred to a modified Clarke, is discussed supra.
Modified Clarke does not teach that the distillation is carried out at a temperature between 110 to 150 degrees C (claim 7).
Casey teaches that carrying out a distillation at a reduced pressure of bp 61-62/18 mm is equivalent to carrying out the distillation at about 150 degrees C at atmospheric temperature (Figure 9.10, page 159).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the distillation of ethanol from the ethyl ester product of modified Clarke at 150 degrees C (a specie falling entirely with the temperature range of 
Applicant Arguments
Applicant disagrees with the rejection at least or the reasons described supra.
Examiner Response
The claims are obvious over the prior art for the reasons stated supra.

Claims 1-5, 10, 11, 13, 14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), CN 1397577 A (machine translation), Sharma et al. (J. Molec. Catalysis B: Enzymatic (2000) 10: 531-534)  and Linko (J. Am. Oil Chem. Soc (1995) 72(11): 1293-1299), as applied to claims 1, 3-5, 14 and 16-18 above, in further view of Salehizadeh et al. (Biotechnol. Advances (2004) 22: 261-279).
The combined disclosures by Clarke modified by Zhong, O’Neil, CN 1397577 A, Sharma and Linko, referred to a modified Clarke, is discussed supra. It is noted that Zhong teaches that the PHA is preferably derived from a plant and/or microbial biomass ([0040]). 
Modified Clarke does not teach that the poly-3-(R)-hydroxybutyrate is obtained from corn starch (claims 2 and 11), as the single starting material feedstock (claims 10 and 11) via a microorganism (claim 13). 
Salehizadeh teaches the use of hydrolyzed corn starch via bacterial fermentation to produce polyhydroxybutyrate (PHB; Table 1, page 263; abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the poly-3-hydroxybutyrate used in the method of the synthesis of modified Clarke by the fermentation of hydrolyzed corn starch via a microbe. The ordinary artisan would have been motivated to do so because modified Clarke (though Zhong) teaches that preferentially the starting polymer is obtained from plant and/or microbial biomass and Salehizadeh teaches this method. The ordinary artisan would have had a reasonable expectation that one could obtained poly-3-hydroxybutyrate from hydrolyzed corn starch and a microbe because Salehizadeh teaches this.
Salehizadeh is silent regarding the that the polymer produced is the 3-(R) isomer of PHB meets the claimed limitations in which the polymer is produced from a plant biomass that is sugar cane and Zhong teaches that the 3-(R) PHB polymer is obtained 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Applicant Arguments
Applicant asserts that Salehizadeh does not teach a process of producing (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate and thus, does not teach any of the claimed reaction times.
Examiner Response
Salehizadeh is a supporting reference cited to teach the use of hydrolyzed corn starch via bacterial fermentation to produce polyhydroxybutyrate (PHB; Table 1, page 263; abstract; instant claims 2, 10, 11 and 13).

Claim 19 is allowed.
The prior art neither  teaches nor suggests an enzymatic method to reduce a beta-hydroxy-keto ester to a diol. The closest prior art is Muller et al. (US 20020098557) teaching the reduction of diketo-carboxylic acid of hydroketocarboxylic acid or their 
Hoeng et al. (Biotechnol. Bioengineer. (2000) 69(4): 379-376) teaches the reduction of ethyl-3-oxobutanoate to ethyl-(S)-3-hydroxybutanoate via a yeast mediated reduction (abstract). the reference does not teach further reduction of the ethyl-(S)-3-hydroxybutanoate to the diol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SUSAN M HANLEY/Primary Examiner, Art Unit 1653